Citation Nr: 1144353	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-38 036	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to an initial higher (compensable) rating for pulmonary asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1950 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 RO rating decisions.  The September 2009 RO decision, in pertinent part, denied service connection for a left shoulder disability (residuals of a left shoulder injury).  

The April 2010 RO decision, in pertinent part, granted service connection and a noncompensable rating for pulmonary asbestosis, effective October 19, 2009.  The Veteran provided testimony at a personal hearing at the RO in August 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left shoulder disability that is related to service.  He specifically asserts that he injured his left shoulder in the latter part of 1950 while serving aboard the USS Midway.  He reports that he hurt his left shoulder while pulling on a wrench as he was working on steam pipes.  He indicates that he reported to sick bay and that he treated with shots in his left shoulder.  He reports that he worked as a boilermaker during service.  The Veteran further essentially states that he has had left shoulder problems since that time.

The Board observes that the Veteran is competent to report a left shoulder injury during service, left shoulder symptoms in service, continuous left shoulder symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As noted above, the Veteran had active service from June 1950 to February 1954.  His DD Form 214 indicates that he had one year of foreign and/or sea service.  His occupational specialty was listed as boiler-operator helper.  His service personnel records indicate that he served aboard ships, including the USS Midway.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of any left shoulder problems.  Post-service VA treatment records show treatment for variously diagnosed left shoulder problems.  The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a left shoulder disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for an initial higher (compensable) rating for is pulmonary asbestosis, the Board notes that he was last afforded a VA respiratory examination in January 2010.  The diagnosis was pulmonary asbestosis.  A March 2010 addendum to the January 2010 VA respiratory examination report provided additional pulmonary function test results.  

In his September 2010 substantive appeal, the Veteran specifically reported that his service-connected pulmonary tuberculosis was worsening.  Additionally, in an August 2011 statement, the Veteran's representative indicated that the Veteran believed his service-connected pulmonary asbestosis had worsened since his last examination.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her cervical spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The Board notes that at the August 2010 RO hearing the Veteran reported that he had received recent treatment for his left shoulder disability and pulmonary asbestosis at the Mountain Home, Tennessee VA Medical Center.  As there may be outstanding treatment records available, including possible VA treatment records, that may be pertinent to the Veteran's claims, an attempt should be made to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, these issues are REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for left shoulder problems and pulmonary asbestosis, and dated since October 2010, from the Mountain Home, Tennessee VA Medical Center.  

2.  Ask the Veteran to identify all other medical providers who have treated him for left shoulder problems and pulmonary asbestosis since October 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

3.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service left shoulder symptoms as well as the nature and severity of his asbestosis.  He should be provided a reasonable amount of time to submit this lay evidence.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology and/or onset of any left shoulder disability found to be present.  The claims folder should be made available and reviewed by the examiner.  The examiner should diagnose all current left shoulder disabilities.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed left shoulder disabilities are etiologically related to and/or had its onset during his period service.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered a left shoulder injury during his period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

5.  Schedule the Veteran for a VA respiratory examination to determine the severity of his pulmonary asbestosis.  The claims folder must be made available and reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's pulmonary asbestosis should be reported in detail (including all information for rating this disability under Diagnostic Codes 6833).  All necessary tests and studies are to be performed, including pulmonary function tests.  It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV- 1/FVC, DLCO (SB), maximum exercise capacity, maximum oxygen consumption with cardio-respiratory limitation).  

6.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

